DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 4/15/2021.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Lynch on 4/26/2021.
The following claims are amended:

For claim 1, on line 4, delete “URL”, insert “Uniform Resource Locator (URL)”.
For claim 1, on line 13, delete “API”, insert “Application Programming Interface (API)”.
For claim 1, on line 14, delete “SDK”, insert “software development kit (SDK).”

For claim 6, on line 2, delete “HTML5”, insert “HyperText Markup Language 5 (HTML5)”.

For claim 13, on line 6, delete “URL”, insert “Uniform Resource Locator (URL)”.

For claim 13, on line 12, delete “SDK”, insert “software development kit (SDK)”.
For claim 13, on line 13, delete “HTML”, insert “HyperText Markup Language (HTML)”.

For claim 20, on line 4, delete “URL”, insert “Uniform Resource Locator (URL)”.
For claim 20, on line 12, delete “API”, insert “Application Programming Interface (API)”.
For claim 20, on line 12, delete “SDK”, insert “software development kit (SDK)”.
For claim 20, on line 13, delete “HTML”, insert “HyperText Markup Language (HTML)”.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1, 3-26 are allowed. 
By interpreting the claims in light of the Specification and the Remarks on 4/15/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting “determining, by the server and according to the video platform, whether to embed the video according to embedding instructions associated 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HIEU T HOANG/           Primary Examiner, Art Unit 2452